Citation Nr: 0806330	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  05-32 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for spinal disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The veteran served on active duty from March 1973 to July 
1976. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (the RO).  
 
In February 2006, the veteran failed to report for a hearing 
at the RO to be held before a Decision Review Officer.  The 
veteran has not provided any explanation as to his failure to 
report.  No further development as to a hearing is necessary.

Issues not on appeal

In a March 2005 rating decision, a 70 percent disability 
rating for post-traumatic stress disorder (PTSD) with 
depression was assigned effective January 6, 2004; a total 
disability rating based on individual unemployability (TDIU) 
was granted effective November 4, 2004; entitlement to basic 
eligibility to Dependents' Educational Assistance was 
established effective from November 4, 2004; and an increased 
rating for headaches was denied.  To the Board's knowledge, 
the veteran has not expressed disagreement with those 
determinations.  Those issues are therefore not on appeal.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


FINDING OF FACT

The competent medical evidence indicates that the veteran's 
currently diagnosed degenerative disc disease of the cervical 
and lumbar spine, degenerative changes of the lumbar spine, 
and myofascial pain syndrome of the neck and back are not 
related to his military service.


CONCLUSION OF LAW

Spinal disability was not incurred in or aggravated by the 
veteran's military service and may not be so presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for variously 
diagnosed spinal disorders, specifically degenerative disc 
disease of the cervical spine and lumbar spine, degenerative 
changes of the lumbar spine, and myofascial pain syndrome of 
the neck and back.  For the sake of economy, and because all 
of these claimed disabilities involve the application of 
identical law to identical facts, the Board will address the 
spinal disabilities as a single entity, as did the RO.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (the VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

It is the Board's responsibility to evaluate the entire 
record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in letters sent in 
December 2003, March 2006, May 2006, and August 2006, which 
were specifically intended to address the requirements of the 
VCAA.  In the December 2003 VCAA letter, the RO advised the 
veteran of what the evidence must show to establish service 
connection in general.  Accordingly, the veteran was informed 
of the information and any medical or lay evidence not 
previously provided to VA that is necessary to substantiate 
the claims.

As for the evidence to be provided by the veteran, in the 
December 2003 VCAA letter, the RO asked the veteran to 
identify relevant evidence.  The RO also enclosed VA Form(s) 
21-4142, Authorization and Consent to Release Information to 
the Department of Veterans Affairs (VA), for medical 
providers that treated him for his claimed disability with 
that letter.  Moreover, the RO enclosed VA Form(s) 21-4142 
for specific providers with the August 2006 VCAA letter.

In the May 2006 VCAA letter, the veteran was informed that VA 
would provide a medical examination if VA decides it is 
necessary to make a decision on his claim.  [A VA examination 
was conducted in July 2005, and a VA medical opinion was 
obtained in November 2006.]

In the December 2003 and May 2006 VCAA letters, the veteran 
was advised that VA was responsible for getting relevant 
records from any Federal agency, to include records from the 
military, VA medical centers (including private facilities 
where VA authorized treatment), and the Social Security 
Administration.  The veteran was also informed that VA would 
make reasonable efforts on his behalf to get relevant records 
not held by a Federal agency, including records from state 
and local governments, private doctors and hospitals, and 
current or former employers.

In the May 2006 VCAA letter, the RO specifically told the 
veteran to submit any evidence in his possession that 
pertained to his claim.  This request is open ended.  The May 
2006 VCAA letter thus complied with the "give us everything 
you've got" requirement of 38 C.F.R. § 3.159(b)(1) because 
the letter informed the veteran that he could submit or 
identify evidence other than what was specifically requested 
by VA.   

In short, the record indicates that the veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the claims were initially adjudicated by the RO in March 
2004, after the December 2003 VCAA letter.  Therefore, the 
timing of the VCAA notice is not at issue.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, elements (1) and (2) are not in dispute.  
Element (3), connection between the veteran's service and the 
disability, is in dispute, and that matter was addressed by 
the VCAA letters described above.  Moreover, the RO 
specifically addressed elements (4) and (5) in the March 2006 
letter.

As for the timing of the VCAA notice as the fourth and fifth 
elements, the RO sent the letter to the veteran in March 
2006.  He was afforded an opportunity to respond before the 
supplemental statement of the case (SSOC) issued in February 
2007.  Therefore, the essential fairness of the adjudication 
was not affected.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  The veteran and his representative have 
pointed to no prejudice or due process concerns arising out 
of the timing of the VCAA notice.  The Board accordingly 
finds that there is no prejudice to the veteran in the timing 
of the VCAA notice as to five elements in Dingess/Hartman.

In any event, because the veteran's claim is being denied by 
the Board in this decision, elements (4) and (5) remain moot.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran).  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
The evidence of record includes service medical records, VA 
and private medical records, a report of July 2005 VA 
examination, and a report of a November 2006 VA medical 
opinion, which will be described below.

The RO requested in the August 2006 VCAA letter that the 
veteran authorize the release of records from St. Elizabeth 
Hospital for treatment in 1996 or 1996 and from the N.C. for 
treatment from 2001 to the present.  However, the veteran has 
not authorized the release of records for those medical 
providers.  [Some records dated in May 2005 from St. 
Elizabeth Hospital and from the N.C. are, however, of 
record.]

The Court has held that VA's duty to assist the veteran in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  It is the responsibility of veterans 
to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992). 
In this case, the veteran has not provided the records he has 
referred to, and he has not authorized VA to obtain those 
records.  
To the extent that such records are pertinent to his claims 
and are still not in the record, their absence is entirely 
the responsibility of the veteran.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
issues has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 
C.F.R. § 3.103 (2007).  He has retained the services of a 
representative, which has presented written argument on his 
behalf.  
As discussed in the Introduction section of this decision, he 
failed to report for a Decision Review Officer hearing.  He 
has not requested a Board hearing.

Accordingly, the Board will proceed to a decision on the 
merits on the issues on appeal.

Relevant law and regulations

Service connection - in general

Service connection may be established for a disability 
resulting from a disease or injury incurred in or aggravated 
by active duty.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002).  

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 3.303(a) 
(2007).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  In order to show a chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the veteran's claim.  See 38 
C.F.R. § 3.303(b) (2007).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a veteran 
had a chronic condition in service and still has that 
condition.  There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.



Analysis

As was discussed above, in order for service connection to be 
granted, three elements must be met:  (1) current disability; 
(2) in-service disease or injury; and (3) medical nexus.  The 
Board will address each element in turn.

Hickson element (1), current disability, has been met.  It is 
uncontroverted that the veteran has been diagnosed as having 
degenerative disc disease of the cervical and lumbar spine, 
degenerative changes of the lumbar spine, and myofascial pain 
syndrome of the neck and back.

With respect to Hickson element (2), in-service disease or 
injury, the Board will separately discuss in-service disease 
and injury.

As for in-service disease, the veteran's service medical 
records are entirely silent as to the complaints specifically 
of neck and  back pain, treatment specifically of neck and 
back pain, or diagnoses of any of the claimed disabilities in 
service.  Degenerative changes of the lumbar spine was first 
diagnosed in July 2005, approximately 19 years after the 
veteran's separation from active duty, so the statutory 
presumption contained in 38 C.F.R. §§ 3.307 and 3.309 is not 
for application.   

With respect to in-service incurrence of injury, the 
veteran's service medical records reflect that in December 
1974, the veteran was struck atop his head with a nightstick 
wielded by a military policeman trying to break up a fight.  
[The Board notes that the RO implicitly determined that the 
beating was in the line of duty and was not the result of the 
veteran's own willful misconduct.]  He had no complaints of 
neck or back pain.  An open wound to the scalp and vertigo 
were identified; no spinal disorder was diagnosed.    

In July 1975, the veteran was involved in a motor vehicle 
accident.  [The Board notes that in April 2001 administrative 
decision the RO determined that the motor vehicle accident 
was in the line of duty and was not the result of his own 
willful misconduct.]  He was hospitalized for one day with 
complaints of unspecified body aches.  The assessments were 
head trauma, laceration of the left ear, and laceration of 
the left eyelid.  He had no specific complaints of neck or 
back pain, and no spinal disorder was diagnosed.  

After having carefully considered the veteran's service 
medical records and the other evidence in the file, the Board 
concludes that such evidence does not support he veteran's 
contention that he injured his spine in service.  The 
contemporaneous medical records clearly indicate that the two 
incidents in question (being beaten by a MP and being 
involved in a MVA) resulted in lacerations to the face, head 
and scalp.  There is no suggestion that the veteran's spine 
was involved.  To the extent that the veteran now contends 
otherwise, the Board ascribes far greater weight of probative 
value to the contemporaneous medical records.  See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence 
has greater probative value than history as reported by the 
veteran]; see also Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) [noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact]. 

The Board additionally observes that there is no other 
competent medical evidence in the file which indicates that 
the veteran injured his spine during service.

Accordingly, Hickson element (2) is not satisfied, and the 
claim fail on that basis alone.

For the sake of completeness, the Board will discuss the 
remaining Hickson element. See Luallen v. Brown, 8 Vet. App. 
92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 
(1995) [the Board has the fundamental authority to decide a 
claim in the alternative].

With respect to Hickson element (3), medical nexus, there are 
of record two competent nexus opinions, which are contained 
in a July 2005 VA examination report and in a report of a 
November 2006 VA medical opinion.  These opinions were not 
favorable to the veteran's claims.  

A July 2005 VA examiner opined that the it was not likely 
that the myofascial pain syndrome of the neck and back was 
caused by any in-service injury because there was a large 
hiatus in the medical history between the veteran's service 
and his current complaints of muscle pain and tenderness.  
The July 2005 VA examiner also opined that the degenerative 
changes of the lumbar spine were age appropriate.  

A November 2006 VA doctor opined that given the time between 
the veteran's military service and the onset of his current 
neck and back symptomatology in 1995, it was unlikely that 
the degenerative disc disease of the cervical spine was 
caused by service.  The VA doctor added that it was less 
likely than not that the degenerative disc disease of the 
cervical spine was caused by the two incidents in service.

There is no other competent medical nexus opinion.  The only 
evidence which purports to relate the veteran's current neck 
and back disorders to events in service comes from the 
statements of the veteran himself.  However, it is now well 
established that laypersons, such as the veteran, without 
medical training are not competent to relate those symptoms 
to a particular diagnosis or specific etiology.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 
C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].

The Board again observes that the veteran has had ample 
opportunity to provide medical nexus evidence in his favor.  
He has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) 
[it is a claimant's responsibility to support a claim for VA 
benefits].
  
The Board further observes that in essence the veteran has 
contended that he has experienced neck and back pain to some 
degree continually since service.  
The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b), discussed above, relating to chronicity and 
continuity of symptomatology.  Supporting medical evidence is 
required.  See Voerth v. West, 13 Vet. App. 117, 120-1 (1999) 
[there must be medical evidence on file demonstrating a 
relationship between the veteran's current disability and the 
claimed continuous symptomatology, unless such a relationship 
is one as to which a lay person's observation is competent].  
Such evidence is lacking in this case.  As noted above, there 
is a several decades long gap after service and before the 
veteran reported any spinal problems to health care 
providers.

Indeed, an August 1998 private treatment record shows that 
the veteran reported "his neck has really not given him much 
trouble in between [his military service and his current 
complaints]."  Similarly, there is a notation in the report 
of the July 2005 VA examination that the veteran had "not 
much neck and back pain" from discharge from service until 
1996 or 1997.  

In short, element (3) cannot be met by continuity of 
symptomatology.

Accordingly, the competent medical evidence of record does 
not demonstrate that there is a relationship between the 
veteran's military service and his current neck and back 
disorders.  Hickson element (3) is not met, and the veteran's 
claims fail on that basis.

Conclusion

In summary, for reasons and bases expressed above, the Board 
has concluded that a preponderance of the evidence is against 
the veteran's claims of entitlement to service connection for 
degenerative disc disease of the cervical and lumbar spine 
and degenerative changes of the lumbar spine, and for 
myofascial pain syndrome of the neck and back.  The claim is 
therefore denied.




	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for spinal disability is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


